Exhibit 10.1

AGREEMENT

This AGREEMENT (the “Agreement”) is made as of August 1, 2017 by and between
American Electric Technologies, Inc., a Florida corporation (the “Company”), and
JCH Crenshaw Holdings, LLC, a Texas limited liability company (the “Investor”).

RECITALS:

WHEREAS, the Company and the Investor entered into a Securities Purchase
Agreement dated April 13, 2012 (the “Securities Purchase Agreement”); and

WHEREAS, pursuant to the Securities Purchase Agreement the Company sold and
issued to the Investor 1,000,000 shares of its Series A Convertible Preferred
Stock, $.001 par value (the Series A Preferred Stock”), a Series A Common Stock
Purchase Warrant for the purchase of 125,000 shares of its Common Stock (the
“Series A Warrant”) and a Series B Common Stock Purchase Warrant for the
purchase of 200,000 shares of its Common Stock (the “Series B Warrant”); and

WHEREAS, the Company and the Investor entered into a letter agreement dated
March 22, 2017 (the “Letter Agreement”) which contains certain restrictions with
respect to dividends, redemption and conversion of the Series A Preferred Stock.
For purposes of identification, the Letter Agreement was filed as Exhibit 10.6
to the Company’s Current Report on Form 8-K filed March 27, 2017.

WHEREAS, the Company and the Investor desire to amend certain terms of Series A
Preferred Stock, the Series A Warrant and the Series B Warrant in the manner set
forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises herein contained, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Conversion Price of Series A Preferred Stock.

The Conversion Price of the Series A Preferred Stock as set forth in
Section 4(a)(i) of the Company’s Articles of Amendment of Articles of
Restatement of Articles of Incorporation filed with the Florida Department of
State on April 30, 2012 (the “Articles”) is hereby amended to be $2.26, subject
to adjustment as provided in the Articles. As soon as practicable after the date
hereof the Company shall cause the foregoing amendment to the Conversion Price
to be filed in an Articles of Amendment with the Florida Department of State.

Section 2. Amendments to Series A Warrant.

(a) The initial Warrant Price for exercise of the Series A Warrant is hereby
amended to be $2.72 per share, subject to adjustment as provided in the Series A
Warrant.



--------------------------------------------------------------------------------

(b) Section 3(d) of the Series A Warrant is hereby amended to read as follows:

“(d) Whenever the number of Warrant Shares purchasable upon the exercise of this
Warrant is adjusted as herein provided, the Warrant Price will be adjusted to
the Conversion Price per share of Series A Convertible Preferred Stock as of
such date plus $0.46. No adjustment to the Warrant Price pursuant to this
Section 3 shall have the effect of increasing the Warrant Price above the
Warrant Price in effect immediately prior to such adjustment.”

Section 3. Amendments to Series B Warrant.

(a) The initial Warrant Price for exercise of the Series B Warrant is hereby
amended to be $3.17 per share, subject to adjustment as provided in the Series B
Warrant.

(b) Section 3(d) of the Series B Warrant is hereby amended to read as follows:

“(d) Whenever the number of Warrant Shares purchasable upon the exercise of this
Warrant is adjusted as herein provided, the Warrant Price will be adjusted to
the Conversion Price per share of Series A Convertible Preferred Stock as of
such date plus $0.91. No adjustment to the Warrant Price pursuant to this
Section 3 shall have the effect of increasing the Warrant Price above the
Warrant Price in effect immediately prior to such adjustment.”

Section 4. Issuance and Voting Limitation.

The Company and Investor acknowledge and agree that, until the Company obtains
the required shareholder approval under NASDAQ Marketplace Rule 5635 (the
“Approval”), (a) the total number of shares of Common Stock resulting from the
conversion of the Series A Preferred Stock and the exercise of the Series A and
B Warrants cannot exceed 19.99% of the total number of shares of Common Stock
outstanding immediately prior to the date hereof (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction), and (b) the holders of the shares of Common Stock resulting from
the conversion of the Series A Preferred Stock and the exercise of the Series A
and B Warrants and the holders of the Series A Preferred Stock cannot be
entitled to more than 19.99% of the total voting power of the Company’s equity
securities outstanding immediately prior to the date hereof (as adjusted for any
stock dividend, stock split, stock combination, reclassification or similar
transaction). The Company covenants and agrees to use its commercially
reasonable efforts to obtain the Approval as soon as reasonably practicable, and
immediately after the Approval is obtained, the limitations under this Section 4
shall no longer apply. Investor acknowledges that in connection with the
Approval, none of the Series A Preferred Stock and shares of Common Stock
resulting from the conversion of the Series A Preferred Stock and the exercise
of the Series A and B Warrants may vote on such matter. If at any time this
provision limits voting power with respect to the Series A Preferred Stock, the
voting power of the Series A Preferred Stock shall be reduced to the minimum
extent necessary to allow the holders of the holders of the shares of Common

 

2



--------------------------------------------------------------------------------

Stock resulting from the conversion of the Series A Preferred Stock and the
exercise of the Series A and B Warrants and the Series A Preferred Stock to
collectively exercise 19.99% of the total voting power of the Company’s equity
securities outstanding immediately prior to the date of this Agreement (as
adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction).

Section 5. Effect of this Agreement.

Except as expressly provided in this Agreement, the terms, covenants and
conditions of the Securities Purchase Agreement, the Articles, the Series A
Warrant, the Series B Warrant and the Letter Agreement shall remain in full
force and effect, and all such terms, covenants and conditions thereof are
hereby ratified and confirmed by the parties hereto in all respects.

Section 6. Conflict of Terms.

If any provision contained in this Agreement conflicts with any provision in the
Securities Purchase Agreement, the Articles, the Series A Warrant, the Series B
Warrant and the Letter Agreement, the provision contained in this Agreement
shall govern and control.

Section 7. Entire Agreement.

This Agreement and the documents expressly referred to herein constitute the
entire agreement between the parties hereto with respect to the matters covered
hereby, and any other prior or contemporaneous oral or written understandings or
agreements with respect to the matters covered hereby are expressly superseded
by this Agreement.

Section 8. Miscellaneous.

This Agreement (a) may be amended only by a writing signed by each of the
parties; (b) may be executed in several counterparts and by fax, email or PDF.
Each counterpart shall be deemed an original but all of which shall constitute
one and the same instrument; (c) shall be governed by, and construed and
enforced in accordance with the laws of the State of Texas, without giving
effect to any conflict of law rules; and (d) shall be binding upon, and inure to
the benefit of, the parties and their respective successors and assigns.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

COMPANY: American Electric Technologies, Inc. By:  

s/ Charles M. Dauber

  Charles M. Dauber   President

 

3



--------------------------------------------------------------------------------

INVESTOR: JCH Crenshaw Holdings, LLC By:  

s/ Casey Crenshaw

  Casey Crenshaw Title:   President

 

4